  Case: 3:18-cr-00075-WHR Doc #: 33-1 Filed: 02/24/20 Page: 1 of 5 PAGEID #: 94



                                                            U.S. Department of Justice
                                                            United States Attorney
                                                            Southern District of Ohio

                                                            Federul Buiding                   Telephone   :   937-225-29 I 0
                                                            200 West Second Str@t Suite 600   Far   937-225-2561
                                                            Dayton, Ohio 15102



                                                            February 6, 2020



VIA CERTIFIED MAIL/RETURN RECEIPT
7013 1710 000r 1536 2437
& Resular U.S. Mail

Patricia Serio
10370 Springpointe Circle, Apt H
Miamisburg, OH 45342

       Re:     Notice of Third-Party Petitioner Procedures for Property Forfeited
               in United States v. Travis Edward Walker. Case No 3: I 8-cr-075-WHR

               Deadline lor Filing a Third-Party Petition    Thirh     (30) Davs from Your
               Receipt of This Notice

To Whom It May Concern:

        The United States District Court for the Southem District of Ohio has ordered that certain
property be forfeited to the United States. The enclosed Preliminary Order ofForfeiture and Notice
of Forfeiture further describe the property subject to forfeiture (the "subject property") and the
procedure for filing a petition with the court for a hearing to adjudicate the validity ofany alleged
interest in the subject propeny.

        You are hereby given notice of the forfeiture of the subject property and of your right to
assert an interest in the property. This Notice is intended only to inform you of your rights. Receipt
of this Notice in no way is intended to imply that the United States believes you have a valid
interest in the subject property.

        The procedure ior filing a petition is set forth more lully in 21 U.S.C. g 853(n). Under 21
U.S.C. S 853(n)(2), any person, other than the defendant, asserting a legal interest in the subject
property, who wishes to contest the forfeiture of the property must, within thirty (30) days of
receipt of this letter, file a petition in the United States District Court for the Southem District of
Ohio for a hearing to adjudicate the validity ofthe alleged legal interest in the subject property.



                                                                                      Exhibit 1
  Case: 3:18-cr-00075-WHR Doc #: 33-1 Filed: 02/24/20 Page: 2 of 5 PAGEID #: 95




       Any petition filed by a third party shall be signed by the petitioner under penalty ofperjury
and shail set forth the nature and extent ofthe petitioner's right, title, or interest in the property;
the time and circumstances of the petitioner's acquisition of the right, title, or interest in the
property; any additional facts supporting the petitioner's claim; and the reliefsought.

        Your petition must be fiIed under the above case name and number in the United States
District Court for the Southem District of Ohio, with a copy to the undersigned attomey for the
United States. The address ofthe Clerk, with whom you must file any petition, and the address of
my office, to which you must send to my attention a copy of anlthing you file with the Clerk,
appear in the enclosed Notice ofForfeiture.

                                                                               Very truly yours,

                                                                               DAVID M. DEVILLERS
                                                                               United States Attomey


                                                                               Qeorg.el?, ?a,inte,r
                                                                               GEORGE ROBERT PAINTER
                                                                               Assistant United States Attomey

GRPlkp
Enclosures




                 SENDER: COMPLETE THIs sEcTIoN                                          COMPLETE THIS SECIION ON DELIVERV
                 r   Completo ltems t, 2, and O.
                 r   Print your name and address on the reverse
                                                                                                                                           E &ent
                     so that we can return the card to you.                            x                                                   E     Addressee
                 r   Atach this card to the back of the mai lpiece,                                     by
                     or on the tront if space                                                   ,(/\               'r6
                                                                                       D.   ls delivery addrEss diflorent from item l?
                                                                                            lf YES, ent€r detivery addGssbelow:
                                                                                                                                           E     No


                                                                         7.,


                Dicct tJdics                  f,11$ggo?5
                                                                                        Seryice Type
                                                                                                                             tr   Pdodty Mail ExprEss@
                      flilIll] illl lillltilI lllltil]lt Iilll ilfi Illt                    Slgnatr€
                                                                                            StanstJG Restictad O6tiwry
                                                                                                                             tr   R€gisielEd
                        9s90 9402 5474 9249 6547 64                                                                          o                 Malt Bes'lcled
                                                                                                Mail@
                                                                                  tr C€.tfed MallF6Hctsd
                                                                                                                                  8flHEd
                                                                                                               O6llv€ry      tr   R€tum B6c.iot for
                                                                                  tr   Coll6cl on
                2. Article Number Oansler    froi service   labell                D Collect on o€liwry R€sticted O6ltvry    tr    SlgnaluE Conlillrlalont
                                 701,3 1?l,u            0B0I             l,5lt     eql?                 dctsd D6tlvry
                                                                                                                            tr    SianstulE Confirmation
                                                                                                                                  Fdsticted D€livery
                PS Form   3811, Juty 201 5 PSN 7530-02-000-s053
                                                                                                                           Domestic Roturn Feceipt j
                                                                                                                                                                i


                                                                     2
                                                          I
                                                                                                             US   OtrElAi. M'UL }> E€#}IY.,:o'n.*
U.S, Department of Justlce
Unitcd States Attorneys Office                                                                               tr,
                                                                                                             lit.    ----
                                                                                                                    '1--        HrNr   ?   ,n        :;
Southem District of Ohio                                                                                      "t4,/                             ^,
200 W.st Seco tl Strcet                                                                                      6'lx?,,oo, $       007.050
Suhe 600                             llilt llillilil1ilililIilllI ]ilil I Ilt                                0001 13't
                                                                                                                   - 791 FEB           06 2020
Datton, Ohio 45402

Omciol Business
                                    ?01,1   I?18 0EE1 153t                eq3?
Penalty for Privote Usc $3t)0



ADDRESS SERVICE BEQUESTED

                                                                    RETURN RECEIPT REQUESTED


                                                                    Patricia Serio
                                                                    10370 Springpointe Circle, Apt   H
                                                                    Miamisburg, OH 45342




                                                                                                                  US OTFENL MAIL }>PPEM}IYJ+I$O
   U.S. Department of Justice
   United States Attorneys Office
                                                                                                                  tul-rl,-l:
                                                                                                                  !l2. --2-a..-
                                                                                                                  -rti,/                    , DowEs
   Southem District of Ohio
   200West Second Street                                                                                          E::'Xf,4o' $     000.650
                                                                                                                    -nrNr
                                                                                                               0001131791FE8.               06 2020
   Suite 600
   Dayton, Ohio 45402

   Officirl Businerg
   Pcnrlty for PriYat! Us€ $300



   ADDRESS SERVICE REOUESTED

                                                                      Patricia Serlo
                                                                      10370 Springpointe Circle, Apt     H

                                                                      lViamisburg, OH 45342
                                                                                                                                                          Case: 3:18-cr-00075-WHR Doc #: 33-1 Filed: 02/24/20 Page: 3 of 5 PAGEID #: 96
                                     Case: 3:18-cr-00075-WHR Doc #: 33-1 Filed: 02/24/20 Page: 4 of 5 PAGEID #: 97
                                        IN TIIi] U\I'I'[D STATIS DISTRICT COI]RT                                                                       alole withod            ajury      P.tition.6 willb€dtlc l,urnen 6fproofin all                s€n@6.       P.titioB lhal f.il lo
                                        I'OR THE SOUTHERN DISTRICI OF OIIIO
                                                          lvljsTf,RN DtvlsloN                                                                          allese   e i.tftsr        sultcicnr lo     mi     ain   r clain    undd    2l   u.S.C. 0 853(r) shllt h.   $bjel    to   dimilsd

t   Nl'M S'l llrS              Olj   AM!:RlCl"                         :           CNNo.3:l8s'075
                         PbiinII,                                      :           Judse Wslter H.            Rje                                                 lte   p.lition st ll bc si9.d by L\c paitiona undc peMtty of                        Frjuy    ond sh,ll   idati8       dE

                                                                                                                                                       pDrcny in ani.h rhe pdnioM clains                       a   l.sd   ndl   dd. or ilteral;1hc    natw od qt tl oflh.          ngnq

TRAVIS EDWARD                   WALXI&                                                                                                                 tide or intmsl in tlrc pmFrryi thc              uc          md cGumst      nB     oflhe Fntionq's acqftino. of th. nghq

                         D.ladml.                                                                                                                      tide   mdi.r@slin           rc    poFnyi ed dy addilion l 6cts srd d@uots                     supponine the   Flitiona's cl.id
                                                    NOTICE OF IIORFEIITJRE                                                                             md thc Elief sousni Corrom.                   P.Ms          hoy only 6le pelilio6 if    epEsl€n      by    @uMl.

            Not@ k hc6by givo that                 on    .l&uary 9, 2020, in th€ abore               €e tmc ud              nuh&r, rh. Uniled                     A   h{ing       on rh. paidon rhall, !o lhe €xlenr p@ticalle                 ed    @roisl€nl with rhc inlcasB of

Slal6 Distict Coun for ihc Soulhm District ofohio                              a&ed             Ordd,uds 18U.S.C I2253(axl)                            juricc, b. held          {itlii    ihi,ry (30) days ofthc filins offie petirion. The Coun mty coroolidaie thc

ed   (3),    cond.fuin8.!d fod.nins th. id.rBr ofth. d.f.nd,nr                             in   te   follcwios         ft@iEft..        thc   lubjar   heding on the pcfiion wilh a hc&ing oa                      ey oth.r p.ridoa fled      by a   p6on olhE &rd      0E d.fqndst

                                                                                                                                                       need aIove. Th. p.lifti.r                  m6y t slify ed p!€sn! evid.@ ard              witlt*6   on   hirhq ow bchalf&d

                     .   LG c.llul& Ll.pnon . Mod.l Ls992, be,ing MEID 089432906302122840 od IMSI                                                      @s{xmh€ vitD€s                      who    .pp.& d tn nding.

                         110120141719692:                                                                                                                         Yow p.lirion nusl b. filcd with tE Uait d Stald DilEid Coun fm lhe Soutbem Dbtrict oaohio

                     .   Caaic       CPU    n!r4 blek       in @lor,       misins side     peli                                                        in   Cle   No. 3:   I   85-!75      r   th. aollowin3 &lCB:

                     .   S*.€.L B.reu&            bnrd   &iv., Mod.l STl0ooDM003,                        SN: s I DEBFHQ, I         mi                                                    Unild  SDtet Dhltict Coun
                                                                                                                                                                                         702 F.dcBl Buildinr
                     .   s.islrc     h8rd   div., Mod.l sRDooIl,             sN:   NA98U63: md                                                                                           200 W. Sdo'd StrEl
                                                                                                                                                                                         Doylon, Ohio 15402
                     .   \vD   PC    h!.d driE, Modcl       WDlotzDq            SN:      wCClF4XK9v               I   Y.
                                                                                                                                                                  [urtlEmoE, you mNt               sd.   ln. Unit d Stal6 Dlparthmt of JNlre with you Pdtion                      ,'r   rh.
            Tlc Unit d Sirr6 Siva notie ofits inrot to fodeil my otna rig]rl, tid., o.                                     inc6t   in   lh. subjdr

preFrly od lo di3ros ofthc Oopen, in such mm€r s                                   the   Atlomey C€neBl may dirccl. Any                       pcen
                                                                                                                                                                                         Sm6 H.rd.!
claimjne         .   l.gal righ, titl., or inreresl in lh. forfciled prcpeny nusr nle                     a   pclition, puEunt ro 2l tJ.S C.                                             Assisl4t Unitcd Stat r Altomcy
                                                                                                                                                                                         Uniled   Sl!t* nom.yt            OfEce
                           diny                  orEGipl of tnis norie, Equ6tins                         hcdins ro adjudist l,lt. validiiy                                               600   F.d.ral BuildioS
5 853(0), wiotin                    (30) days                                                        a
                                                                                                                                                                                         20n W S..ond Sbdel
oI his/hcr dlcgrd            intccr     in l1D                    fa   haing       is ,equesled, n shau be h.ld bcfoc rhc Coun                                                           D6rlon, Onio 45402
                                                 lropdty.     I



                                                                                                                                                                                                                            )




            II       YOU FAI!,'I O FILE A PDTITION TO ASSERT YOUR RTCIfi, TITLD OR INTERESI' IN
TIIE ABOVE,DLSCIUBED PROPI]RTY UTIIIN T}IIRTY (30) DAYS OF RECEIP]' OF Trlls
NOTICE, YOUR RICHT, TI'I'LE AND INTDREST IN      PROPERTY SHALI, BE LOS'I' AND      Ili$
FORFEITED TO T1IE UNTTED S ATES. 'I'HE UNITM STATES THEN SI'ALL HAVE CLEAR
TITLE TO ]-TIE SUB'ECT PROPERTY AND DISPOSE Ots THD PROPERTY IN ACCORDANCE
WI TH   TIIE T,AW,
                                  Case: 3:18-cr-00075-WHR   Doc
                                                       4 PAGETD
      Case: 3:18-cr 00075 WNR Doc *: 29 Filed: 01/09/20 Page: 1 #: 79#: 33-1 Filed: 02/24/20     Page:
                                                                                         caser3:18          5 of
                                                                                                   cr 00075-wBR Doc 5    PAGEID
                                                                                                                    r/ 29Flled
                                                                                                                         oJ               #:2ot4
                                                                                                                               01/09/20 Page 98 PAGEIDTI                                                                                                                                       30




                                          IN TSE UNNED ST TES DISTRICT COURT                                                                                                    .    sa€!r. hr.d &iv!, Modd 3&D00Fl,                          sN: NA98U63;          ald
                                          rlOR TEE SOI,TEf,RN DISTRICT OF OIiiO
                                                             WISTERN DIIISION                                                                                                   .    lr'D   PC   brtl &irq Modd WDIoFZEL                           SN:   WCC3F4)(x9vl Y.

UNITBD ST^TES OF AMERTCTC,                                                                                                                                                Or    Sqd!6            23,20lq lh. D.Godet alald ido !                            na Ag@d ,ilh lh.                   UrliLd

                                                                                                                                                              srr6 i! vnid lll. D.fdd.it                      rln    d io   plad 8oilr, to counc l,             4   dd    5 of   llc l,!di(,Mr       ri
                                                                                                                                                              !s!.dtort€im.dirt fd&itu ofrh.obj.dpoFry,pEuarro 18us.ct2253,!Doldty
IRAVIS EDWARD WALKE&                                                                                                                                          diat     antriB 6       unlr*.frn    visl           d.picti6 !flvu Fopdty 6n dE D.Iadml u!.d                           or   i.Erd.d lo

                                                                                                                                                              w      lo   q,Mit      rh. off@a.

                                                                                                                                                                          Th. D.ra.l&r arEld                  pl6    ofsuilry b      cout! l, 4 an 5 ofdE IndieEr 6 S?ra                              a
                                           TN.U-IMINIRY ONDER OF EOXTBI-rURI
                                                                                                                                                              7),2019.
           UFd rh. UDir.d SEi6'Mdi6 fd                                   IElibiE, da                     of ForEituE @d           rn    CoEr's    di*
                                                                                                                                                                          'nE               prq.9          i. foftir.blo,       Fr.ur     io 18     u.sc.   a   2253(.xl) nd (3), 6 FEFry
of$.didaEhrt !E4                                  iodrdiog dE PIa                    A8taan,             tE Curt HEREBY FINDS THAT:                                             'ibj.d
                                                                                                                                                              6!t @I.i!.d D ul.wtu vi.{.l d.?iclio. &ivd pElat, &.r dE lHDr                                                      u.d d i.rad.d io
           Otr   Mry 2a, 2018, a                  grd jry              iD    lh. Sdrnan DiGid of Otrio ins,Ed a sn.@
                                                                                                                                                              rlD@nrn ofa6                             !.r flrth in @6r. !,4 Ed                5   ofrh. Ldi.tuar b ,nidr dE               ffid.,r
Indi.rea! .h4n'g |n. D.fad&r ir coud I dd                                                     ,r   with Poducid of Oiid PmsEpny,                         i.
                                                                                                                                                              ha platLd glnty. Tn                 Mad.,!l            hld    o   i aErinlh.$!l.dpl!!-ty.
violt!@ of           !   8   U,S,c. t 2251(!) ad (e), ud h Cour 5 pith Diltijtinim ofcbild PoE srpny,
                                                                                                                                                                          Th. (,Iold sr.ls         b!       qLblidrcd       rhc   ,!qui.ii.    tHu bdw6             dE    $bj.c Fop.ty         d t
in   li.l.rion of            18   U.sc.    S   2252(.X2)         ed OXI), @@g othd viokd@.

           PE@r               to ftd.      L Gim.I.322(a),                       a   fo.ftinr. dt.gdtor Ii               ri.Ildi.rodr drrn               d
                                                                                                                                                                          THEREFOR lT IS HBREBY ORDBRBD IHAT:
Ed6        ro th. D.&od!!r                  rh,    tn€   udrd srd6 &l!hr forf.                               E      of Fopery       ttd @ratue
                                                                                                                                                                           1-        AUriehl li{0, &d              i 6l      intEsubjcctp@lalyt @da!.d ed forf.iLd                              io    th.
ud.teN tirul dqictio oil ey propsty ttrr th.                                              Il&rdrr            u!.d   d   iatadcd    io @ to omjl
                                                                                                                                                              unn.d sr.r6 pulrud ro                r   8   u.s.c. ! 253(.xr ) tud (r).
rhc   ofta6 Faulr b                         18   u.s.c. t 2253(!). TIE u'ft.d                            sda        hB i.tatiGqd 6e followiDs
                                                                                                                                                                          2          Th. Uait d Sl.ra ir             .dluiad       to    riz   t6. ribjcd       po!.ry, plEu&r        ro   2l U.SC,
Fopaty (rb "objet Fopaty') for                               treinE:
                                                                                                                                                              !   35J(g)    &d      F€d. R,   Crid.    P.    ,22{bX3), en ea h.ld by ln.                  Madol d . ltid laqi                  @.n     d
                 .           l.ccdtrlc!d.ptoE,ModdLs9946ai.aMEID0€91429063@22840Eil
                                                                                                                                                              oy dir@a6yfor id.diryia. loolirS. d diltcnrSoflh.FlFty; an                                             to   @!tl@ !t!c.di.8t
                             IMSI 3lOl20l.tl7l9692;
                                                                                                                                                              lhlr @41, ailn &y               ,ltlns somitr8                lhird pcty    riibb.
                 .           Oa6i.        CPU    3ti!4 bLa& i! 6ld, ni$in8.id.                               F)d;
                                                                                                                                                                          3.         ln   .@d!m             wnn lh. dir.<ni6 p,lrnkd by ln. attom.y                         Caad       .d      F.d.   R
                 .           Sas.t B@d.tarrlitiw,ModdSTI00ODM003,SN:                                                          SIDE8IHQ, I TB;
                                                                                                                                                                                                                                     2




      case: 3:r8-cr0o075-wHR Dd S:29                                         F   led:0U09/20 Page:3                      ol4    PAGEIO#:S1                        c6e:3:13            cr 00075 WHR Ooc#:29 Filed:0109/20 Paoe:4                                      ol4     PAGEIo        t   A2




Crii. P.l2rGX6),0r (hird suts                                         3h !u!li!itutieof $Lorda!d6dNli@to&y                                                    a   to   lI. D.fa.L,r 6d rhil                 b. md. pd           of6.      3at@e rld n)cludd in ih. rudSndr. Thi!

p@         vto tEsn bly @d3                           !o bc   lpotatial chiror      pit dadin8 to ot6to. frfrir@ ir                                           Ordd        m.itu pdintu , a                  t()   tnid plniB      ulil   dE mcillary pDc€.dirs is @n.ludcd.

th.    {cilluy poe.din& Aibli@rid                                      Eusr          uL       Dh@        a   d..eib.d itr Suppl@ald tun.                      SO ORDERED:

c(4xr)(iii) oflh. F.dad Rdq ofoyil Poc.dw, ad d.y bc by ey                                                                        he6     dddjh.d in          Dsredr       i-i- Ao                                                  t-'\-i)\^
                                                                                                                                                                                                                                  WALTER H. RICE
supplda              !l      Rlle c(4x4(iv). Publisrion is uM@stry ir                                          ey       .xc?rion in supplneital                                                                                   UNIIED STATES DISTRICT JUDGE

Rul.    qax.)t)               .ppliB.

           4.                flr.   Doti€ nEr it66:bc the                   foit't        d   pilpqly, ltaL lh. tiD* ud<                 tne   .rpli@U€

{!ru. wha . paiiior @t                            din8 th.            ftrf.itE hud                 bc 61.(     ed       d.     rh. .me and @ta.l

i,fodri6 fd n!. Asisrd                            Unit d Srd6 Ador*y ro b.                               k.d        *irh $. D<ririd lrle           Dli€
D.y h.     ht        in      ErdsE             silh   s'qd@d nrl6 q4xbxiiixv).
           5.                It@ot         io 2r U-s-c. 0 851(!X2), My                             Fs!       otha the rh.       H.nd.,t, as.nirg
!    l.C   Inrq€t            an   0E     sbj.d    propaty, wno wisie io @alBl 0& forEine ofdE                                       etj..t      ptupaty

ou!t, wiNn lbjity (30) drF of $e nnai publiclrion of nolie o. of                                                          @ipt      of   ldial    tuti@,

wniclwd          is      @lid, 6L a lcritioo                in thc UniEd              slrla DilEicl Colm ld lt. soudd                          DisEict   of

Olio tor     a   hains              to   adjudi€l.    the   $lidily ofiE dlc8.d l.8al inlml                              in (h.   $bj6t pFp69-
           6,                Ar,     Daid@ 8!.d hy           a   thiid      Frty          .ll b. sip.d hy           th.pdftiffi udspd,ltyof
pojuiy ed 3bll eI ftdn rh. nsrE md                                          qtal         of lh. FnnoM's d8hl titl.,                 d    inle,Ed ir thc

ptoFtyj rlE ti@ ed                        ciMstalE               of   rb.   paidoE! ..quililiotr                    of 0E rienq dde,      d    i.ta*     in

rn prop6$ uy a.lditiorul 6.8 $pponing                                        lt      panioxls cl.in; rin lh. Eli.f$ugril

           ?,                Th. UDir.d Sld6 shll hrw                       clE tid. lo lh. Nbj..l poFty fonowi4                           the   cottl!
di$@ition            of.ll        third Dsly int€Els, o!               ittu lhid psty p.tilios                      d   lindy nL4 followins lh.

.xpintion of lh. pdiod pEvid.d by slliule fo. rh. 6lins ollhird pdtv                                                    !.lilios.
            8.               L a@dmeei$                  $.PlaAg@sl,lth                               PElimiotry         @dof       Forfeitu.     is   6nt1


                                                                                     3
